                      United States District Court
                     Eastern District of Wisconsin
            Chambers of                                     517 E. Wisconsin Avenue
          William E. Duffin                               Milwaukee, Wisconsin 53202
   United States Magistrate Judge                                414-297-3188


                                        August 21, 2020



Brandon M. Krajewski
Kevin M. Long
Quarles & Brady LLP
411 East Wisconsin Avenue ‐ Suite 2400
Milwaukee, Wisconsin 53202

Jonathan R. Schofield
Michael Anderson
Victoria Luman
Parr Brown Gee & Loveless, P.C.
101 South 200 East ‐ Suite 700
Salt Lake City, Utah 84111

Timothy M. Hansen
James F. Cirincione
Hansen Reynolds LLC
301 North Broadway Street ‐ Suite 400
Milwaukee, Wisconsin 53202

       Re:      Marquette University v. Kuali, Inc.
                Case No. 20‐cv‐954

Dear Counsel:

       The above entitled action has been assigned to this court for all further proceedings. Each
party shall follow the procedures set forth in Rule 26 of the Federal Rules of Civil Procedure. In
order to assist the court in conducting the Rule 16 conference, your Rule 26(f) report to the court
should contain the following additional information:

   1. A brief description of the nature of the case, including a statement regarding the basis of
      subject matter jurisdiction.
   2. Whether the parties contemplate amending the pleadings, by joining parties or for other
      reasons.
   3. Any motions which are contemplated at this time.
   4. Such other matters as may affect the scheduling of this case for final disposition.




         Case 2:20-cv-00954-WED Filed 08/21/20 Page 1 of 2 Document 11
        The court will conduct the Rule 16 conference at 11:00 a.m. (CT) on September 11, 2020.
In addition to the matters set forth above, the parties shall be prepared to discuss the matters set
forth in Civ. L.R. 16(a)(1). Your Rule 26(f) report shall be electronically filed with the court no
later than September 4, 2020.

        The court routinely conducts a Rule 16 conference by way of telephone. The parties shall
call the court’s conference line at 888‐278‐0296 and use access code 8322317# to join the call.

                                                             Very truly yours,




                                                             William E. Duffin
                                                             U.S. Magistrate Judge




         Case 2:20-cv-00954-WED Filed 08/21/20 Page 2 of 2 Document 11
